

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, as follows:




1.
Effective May 1, 2015, by replacing the table in Section D-2-2 Eligibility to
Share in the Retirement Contribution of Supplement D-2, Provisions Relating to
the Retirement Contribution Feature for Certain Participating Affiliates, in its
entirety, with the following:



Participating Affiliate
Current Effective Date (Original Effective Date)
Retirement Contribution Amount - Percentage of Compensation
Cascade Natural Gas Corporation
(non-bargaining)
January 1, 2011
(July 2, 2007)
5%
Cascade Natural Gas Corporation
(Field Operations Bargaining Unit employees hired on or after 1/1/2007)
May 1, 2015
(July 2, 2007)
5%
Fidelity Exploration & Production Company2
January 1, 2006
(July 2, 2001)
5%
Great Plains Natural Gas Co.
January 1, 2003
5%
Intermountain Gas Company
January 1, 2011
(October 12, 2008)
5%
On Electric Group, Inc.
March 7, 2011
6%
Rocky Mountain Contractors, Inc.
(non-bargaining)
January 1, 2005
5%
WBI Energy Midstream, LLC1
July 1, 2012
(January 1, 2001)
5%



1The following participants of WBI Energy Midstream, LLC are excluded:, Grady
Breipohl, Jon Forbes, Richard Guderjahn, Steven Haag, Raymond Harms, Wade
Hasler, Douglas Henry, Pamela Lynn, Todd Mandeville, Marlin Mogan, and Dale
Sudbrack due to participation in the appropriate pension plan replacement
contribution.
2The following participants of Fidelity Exploration & Production Company are
excluded: Harlan R. Jirges, Marvin E. Rygh, Judy A. Schmitt, and Dennis M.
Zander due to participation in the appropriate pension plan replacement
contribution.


Explanation: This amendment updates the Retirement Contribution percentage for
Cascade Natural Gas Corporation (“CNG”) Field Operations Bargaining Unit
employees hired on or after January 1, 2007, effective May 1, 2015, due to an
agreement signed between CNG and Local 121-C of the International Chemical
Worker’s Union Council/UFCW. This signed agreement was provided to Corporate HR
on January 14, 2016.


1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
K-Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee on this 22nd day of January,
2016.


                            
 
MDU RESOURCES GROUP, INC.
 
 
  EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Doran N. Schwartz
 
By:
Doran N. Schwartz, Chairman
 





2

